Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, “a flow of the material” is inconsistent with the previously recited terminology “for moving material” and unclear such flow corresponds to the recited moving of material between filter assembly and vessel by the pump. Either inserting “a flow of” after “pump…for moving” and changing “a flow of material” to “the flow of material” or insertion of “being moved” after “a flow of material” would mitigate the inconsistency.
In claim 22, “the controller further comprising” is inconsistent with claim 21 which lacks the controller as “comprising” any sub-component therein; claim 22 should begin “the controller comprising…”.
In claim 24 “the material flowing the flow” is non-idiomatic, simply deleting such phrase would clarify the claim.
In claim 25, it is unclear how the recited “alternating tangential flow” relates to the recitation of the flow of material controlled by the pump in claim 21.
In claim 26, it is unclear whether the recited “scale indicator” is a positively recited component of the system.
In claim 27, “a flow of the material” is inconsistent with the previously recited terminology “for moving material” and unclear such flow corresponds to the recited moving of material between filter assembly and vessel by the pump. Either inserting “a flow of” after “pump…for moving” and changing “a flow of material” to “the flow of material” or insertion of “being moved” after “a flow of material” would mitigate the inconsistency.
In claim 28, “the composition interface” lacks antecedent basis and apparently should be replaced with “the composition information” to be consistent with claim 27.
In claim 31, “the controller further comprising” is inconsistent with claim 27 which lacks the controller as “comprising” any sub-component therein; claim 31 should begin “the controller comprising…”.
In claim 33, it is unclear how the recited “alternating tangential flow” relates to the recitations of the flow of material controlled by the pump in claim 27 that 33 depends from.
In claim 34, in the “determining” clause, “based on sensed characteristic” is grammatically incomplete and ambiguous as to whether each of the “at least one characteristic” recited in the “sensing”  clause is being referred back to in the “determining” clause.
In claim 35, it is unclear whether recitation of the characteristic of the filter assembly comprising weight of the filter assembly is positively reciting the sensing, determining and adjusting of pump steps as requiring these being based on sensing, determining and responsive adjustment relative to such weight sensing.
In claim 36 “determining…is based on…” is grammatically confusing and it is unclear whether such “determining” step is separate from the previously recited “determining” step in claim 34; it is suggested that claim 36 be redrafted to read: “the determining of the flow of the material between the filter assembly and the vessel being based on a change in the weight of the filter assembly”. 
In claim 37, it is unclear whether recitation of the characteristic of the filter assembly comprising density of the composition is positively reciting the sensing, determining and adjusting of pump steps as requiring these being based on sensing, determining and responsive adjustment relative to such density sensing.
In claim 38, it is unclear whether the recited “adjusting operation…” is the same or a different adjusting than what is introduced in independent claim 34. 
In claim 39, it is unclear how the recited “alternating tangential flow” relates to the recitation of the flow of material controlled by the pump in claim 34.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 26, 34-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al PGPUBS Document US 2016/0319234 (Song) in view of Olivier et al PGPUBS Document US 2006/0163125. Referenced paragraph numbers of the Specification of the relied upon PGPUBS Documents in this and subsequent 35 U.S.C. 103 rejections in this office action are identified by “[ ]” symbols. For independent claim 21, Song discloses in a bioprocessing system for harvesting or concentrating cells [0002]:
A filtration system, comprising: 
a filter assembly including a hollow fiber filter [0054, hollow fibers having a pore size for selectively separating or filtering cell material]; 
a vessel coupled to the filter assembly ([0077, 0078, product harvested by intra-capillary or extra-capillary concentration, or [0088 concerning joined, serially arranged modules]);  
a pump coupled to the filter assembly for moving material between the filter assembly and the vessel [0066 regarding peristaltic and other pump]; 
a flow rate sensor associated with the filter assembly for sensing a flow rate through the filter assembly [0060, 0073 regarding monitor for flow rate]; 
and 
a controller coupled to the flow rate sensor and other sensors for receiving flow rate and other sensed information, and for determining, a flow of material between the filter assembly and the vessel [0073 regarding flow rate signal parameter-based pump control] ; , 
the controller coupled to the pump for controlling the pump to control the flow of the material between the filter assembly and the vessel based on the determined flow of the material [0073 regarding flow rate signal parameter-based pump control].
Claim 21 differs by requiring: a weight sensor associated with the filter assembly for sensing a weight of the filter assembly; and 
the controller also being operative for coupled to the weight sensor for receiving weight information from the weight sensor representative of the weight of the filter assembly, and for determining, based on said received weight information, a flow of material between the filter assembly and the vessel.
Olivier teaches: a bioprocessing system for harvesting or concentrating cells [0002]:
A filtration system, comprising: 
a filter assembly including a filter  [0077 (filter 16)]; 
a pump coupled to the filter assembly for moving material between the filter assembly and the vessel [suction pump 22]; and also teaches, 
a weight sensor associated with the filter assembly for sensing a weight of the filter assembly [0077 regarding weight sensor 18]; and 
a controller also being operative for coupled to the weight sensor for receiving weight information from the weight sensor representative of the weight of the filter assembly, and for determining, based on said received weight information, a flow of material between the filter assembly and the vessel [0078, 0093, 0115-0119 (control unit 24 determining achieving of a set flow volume corresponding to flow of material through the filter and associated control of the pump)].
It would have been obvious to one of ordinary skill in the bioprocessing art to have supplemented the Song system with such weight sensor and to have adapted the disclosed controller to also be coupled to the weight sensor and receive information from the weight sensor representative of the weight of the filter assembly, and for determining, based on said received weight information, a flow of material between the filter assembly and the vessel, as taught by Olivera, in order to more accurately control the flow of material through the filter assembly, so as to optimize yield and separation efficiency of the cell material to maximize production yield and quality of cell product.
Song further discloses or suggests: the controller further comprising a processor programmed to execute instructions for performing the pump and other system components for claim 22 [0073].
Olivier further teaches : the weight information being displayed visually on an indicator , or  “scale indicator”, which is part of a user interface which is separate from the controller for claim 26 [0134 “display screen”]. 
For claim 34, Song discloses: 
A method for controlling a filter system, comprising: 
flowing a material between a vessel and a filter assembly, the filter assembly including a hollow fiber filter ([0054, hollow fibers having a pore size for selectively separating or filtering cell material], [0077, 0078, product harvested by intra-capillary or extra-capillary concentration or [0088 concerning joined, serially arranged modules]) ; 
sensing at least one of a characteristic of the filter assembly and a characteristic of the material [0073 regarding flow rate signal parameter-based pump control]; 
determining, the flow of the material between the filter assembly and the vessel, 
and adjusting operation of a pump to control the flow of the material between the filter assembly and the vessel based on said determined flow of material [0073 regarding flow rate signal parameter-based pump control] .
Claim 34 differs from Song by requiring the determining of the flow of the material to be based on one or more sensed characteristic. However, Olivier teaches: a bioprocessing system for harvesting or concentrating cells [0002]:
A filtration system, comprising: 
a filter assembly including a filter  [0077 (filter 16)]; 
a pump coupled to the filter assembly for moving material between the filter assembly and the vessel [suction pump 22]; and also teaches, 
a weight sensor associated with the filter assembly for sensing a weight of the filter assembly [0077 regarding weight sensor 18]; and 
a controller also being operative for coupled to the weight sensor for receiving weight information from the weight sensor representative of the weight of the filter assembly, and for determining, based on said received weight information, a flow of material between the filter assembly and the vessel [0078, 0093, 0115-0119 (control unit 24 determining achieving of a set flow volume corresponding to flow of material through the filter and associated control of the pump)].
It would have been obvious to one of ordinary skill in the bioprocessing art to have supplemented the Song method by providing a weight sensor and by adapting the disclosed controller to also be coupled to the weight sensor and receive information from the weight sensor representative of the weight of the filter assembly, and for determining, based on said received weight information, a flow of material between the filter assembly and the vessel, for accordingly controlling the pump to control flow rate, as taught by Olivera, again in order to more accurately control the flow of material through the filter assembly, so as to optimize yield and separation efficiency of the cell material to maximize production yield and quality of cell product.
Olivier further or specifically teaches: 
the filter assembly characteristic being sensed being a weight of the filter assembly for claim 35 [0077 regarding weight sensor 18]; 
or being a change of weight for claim 36 [0077], thus operable to determine the flow of material between filter assembly and vessel for claim 36 [0078, 0093, 0115-0119 (control unit 24 determining achieving of a set flow volume corresponding to flow of material through the filter and associated control of the pump)] ; and 
the controller also operative to teach the weight information being displayed visually on an indicator (“scale indicator”) which is part of a user interface which is separate from the controller for claim 40 [0134 “display screen”].
Claims 23-25, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al PGPUBS Document US 2016/0319234 (Song) in view of Olivier et al PGPUBS Document US 2006/0163125, as applied to claims 21, 22, 26, 34-36 and 40 above, and further in view of Shevitz patent 6,544,424. 
Claims 23, 24 and 38 further differ from Song by requiring the pump being of a type using air as a driving or flow-controlling fluid, for claims 23 and 24, or for claim 38 requiring the pump being a diaphragm pump, Specifically, claims 23 and 24 thus are requiring the controller as further comprising a regulator for controlling a flow of air to the pump for controlling the pump, for claim 38 thus requiring the operation of a pump, comprising adjusting a flow of air to a diaphragm portion of the pump. 
Shevitz teaches a bioprocessing system and method incorporating bioreactor or processing vessel 2, and with pump-driven flow through a hollow fiber filter membrane 4 in communication with the vessel, in which the pump is a diaphragm pump, and is controlled by a controller and regulator (solenoid) for adjusting a flow of air to the pump diaphragm portion, thus controlling the pump (figure 3, column 6, lines 13-35 and particularly column 7, line 49-column 8, line 57 regarding air controlled movement of the diaphragm within the pump housing by controlled addition of compressed air, in part responsive to pressure sensing). 
It would have been further obvious to the skilled artisan, to have provided such a diaphragm pump in the Song system and configured the controller processor to control a flow of air to the pump diaphragm portion accordingly as taught by Shevitz, in order to more accurately control flow rates through the system to further enhance production of product. 
For claim 24, Song again discloses the controller as comprising a processor programmed to execute pump-controlling instructions [0073]. 
Claims 25 and 39 further differ from Song by requiring controlling the pump, or the processor to be programmed to execute such instructions for controlling a regulator of a pump, for inducing alternating tangential flow within the filter assembly. 
Shevitz further teaches such effected alternating tangential flow. It would have been further obvious to have incorporated such alternating tangential flow through the hollow fiber filter or filter membrane of Song, to maintain the surfaces of the hollow fiber relatively clean of buildup of clogging impurities from a mixture of cellular material and contaminants passing through the filter, to extend filter lifetime (figures 1 and 3 and column 8, lines 7-35).
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al PGPUBS Document US 2016/0319234 (Song) in view of Blessing et al PGPUBS Document US 2017/0037421 (Blessing). For claim 27, Song discloses: Song discloses in a bioprocessing system for harvesting or concentrating cells:
A filtration system, comprising: 
a filter assembly including a hollow fiber filter [0054 regarding hollow fibers having a pore size for selectively separating, thus filtering]; 
a vessel coupled to the filter assembly [0077 and 0078 regarding product harvesting by capillary concentration or 0088 regarding joined, serially arranged modules]; 
a pump coupled to the filter assembly for moving material between the filter assembly and the vessel [0066 peristaltic and other pumps]; 
a sensor for obtaining information about a composition of the material [0060, various composition information being monitored]; and 
a controller coupled to the sensor for receiving the composition information from the sensor [0073, 
and suggests the controller coupled to the pump for controlling the pump to control a flow of the material between the filter assembly and the vessel based on said composition information [0073 “flow rate parameter signal causes the control to order the pump to be turned on or off”].
Claim 27 differs by explicitly requiring: the controller coupled to the pump for controlling the pump to control a flow of the material between the filter assembly and the vessel based on said composition information. 
Blessing teaches : a bioprocessing system for harvesting or concentrating cells and explicitly teaches the controller coupled to a pump for controlling the pump to control a flow of the material between the filter assembly and the vessel based on said composition information (all taught in paragraph [0077 regarding cell density sensor-based control of a pump as a time-dependent function).
It would have been obvious to one of ordinary skill in the bioprocessing art to have augmented the disclosed controller of the Song system to explicitly adapt the controller coupled to the pump for controlling the pump to control the flow of the material between the filter assembly and the vessel based on said cell density or other composition information, as taught by Blessing, in order to more accurately control the flow of material through the filter assembly, again so as to optimize yield and separation efficiency of the cell material to maximize production yield and quality of cell product, particularly concerning desired cell density of the product.
Song suggests: 
alerting of a user of system conditions requiring taking action or responding in paragraph [0073] for claim 28; and 
the controller further comprising a processor programmed to execute instructions for controlling the pump and other system components for claim 31 [0073].
Blessing specifically teaches a composition information-sensor, as comprising a cell density sensor, or indicative of density of cells in the material for claims 29 and 30 [0077].
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al PGPUBS Document US 2016/0319234 (Song) in view of Blessing et al PGPUBS Document US 2017/0037421 (Blessing), as applied to claims 27-312 above, and further in view of Shevitz patent 6,544,424.
Claim 32 further differs from Song by requiring the pump being of a type using air as a driving or flow-controlling fluid, thus is requiring the controller as further comprising a regulator for controlling a flow of air to the pump for controlling the pump, for claim 38 thus requiring the operation of a pump, comprising adjusting a flow of air to a diaphragm portion of the pump. 
Shevitz teaches a bioprocessing system and method incorporating bioreactor or processing vessel, and with pump-driven flow through a hollow fiber filter membrane in communication with the vessel, in which the pump is a diaphragm pump, and is controlled by a controller and regulator for adjusting a flow of air to the pump diaphragm portion, thus controlling the pump (figure 3, column 6, lines 13-35 and particularly column 7, line 49-column 8, line 57 regarding air controlled movement of the diaphragm within the pump housing by controlled addition of compressed air, in part responsive to pressure sensing). 
It would have been further obvious to the skilled artisan, to have provided such a diaphragm pump in the Song system and configured the controller processor to control a flow of air to the pump diaphragm portion accordingly as taught by Shevitz, in order to more accurately control flow rates through the system to further enhance production of product. 
Claim 33 further differs from Song by requiring controlling the pump, or the processor to be programmed to execute such instructions for controlling a regulator of a pump, for inducing alternating tangential flow within the filter assembly. Shevitz further teaches such effected alternating tangential flow (figures 1 and 3 and column 8, lines 7-35). 
It would have been further obvious to have incorporated such alternating tangential flow through the hollow fiber filter or filter membrane of Song, to maintain the surfaces of the hollow fiber relatively clean of buildup of clogging impurities from a mixture of cellular material and contaminants passing through the filter, to extend filter lifetime.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al PGPUBS Document US 2016/0319234 (Song) in view of Olivier et al PGPUBS Document US 2006/0163125, as applied to claims 21-24 and 26 above, and further in view of Blessing et al PGPUBS Document US 2017/0037421 (Blessing).
Claim 37 differs by explicitly requiring: the controller coupled to the pump for controlling the pump to control a flow of the material between the filter assembly and the vessel based on said composition information, specifically density of cells in the material. Blessing teaches : a bioprocessing system for harvesting or concentrating cells and explicitly teaches the controller coupled to a pump for controlling the pump to control a flow of the material between the filter assembly and the vessel based on said composition information (all taught in paragraph [0077 regarding cell density sensor-based control of a pump as a time-dependent function).
It would have been further obvious to one of ordinary skill in the bioprocessing art to have augmented the disclosed controller of the Song system to explicitly adapt the controller coupled to the pump for controlling the pump to control the flow of the material between the filter assembly and the vessel based on said cell density or other composition information, as taught by Blessing, in order to more accurately control the flow of material through the filter assembly, again so as to optimize yield and separation efficiency of the cell material to maximize production yield and quality of cell product, particularly concerning desired cell density of the product.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest are Serway PGPUBS Document US 2016/0222337 teaching additional aspects of controlled, tangential flow of material between a membrane filter and a bioreactor and Kiyama et al PGPUBS Document US 2016/0108350 regarding a variety of types of sensors for a bioprocessing system having bioreactor vessel, filter membrane and pump.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/01/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778